internal_revenue_service department of the treasury number info release date index no cid washington dc person to contact victoria driscoll id no telephone number refer reply to cc it a - cor-116289-00 date date dear mr you asked whether the amount of money that you spend in a prison canteen can be deducted on your income_tax return as your only income comes from gifts from friends and family members sec_262 of the internal_revenue_code generally disallows any deduction for personal or living_expenses which would presumably include expenses for items purchased at a prison canteen sec_102 however provides that gross_income does not include the value of property acquired by gift thus the amount of money that is received as a gift from family or friends is not reportable on the recipient’s federal_income_tax return we hope that this information is helpful if you have any questions please call victoria driscoll at sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
